     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.144 Page 1 of 14
                                                                        -~ 11 :,
                                                                        ,,~ } 'l
                                                                                         -r-
                                                                                         \\;,,
                                                                                                   _iJF,f.l.
                                                                                                   <      ~
                                                                        ~                tt:-.,.

                                                                     r-:; .-. :~,:--1
                                                                             (i tiht.•             ~-,d~




1                                                                    L::042~
2                                                                   CLERK US DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                 BY         ? ,(.        DEPUTY
3                                                                            p
4
5
6
7

 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11        UNITED STATES OF AMERICA,                       Case No.: 19CR2880~KSC
12                         Plaintiff,
                                                          ORDER ON DEFENDANT'S
13        v.                                              MOTIONS TO: (1) COMPEL
                                                          DISCOVERY AND PRESERVE
14        JOSE CARRILLO-VALDEZ,
                                                          EVIDENCE; (2) DISMISS ·
15                          Defendant.                    COMPLAINT; (3) APPLY CORRECT
                                                          § 1325 ELEMENTS AT TRIAL; AND
16
                                                          GRANTING DEFENDANT'S
17                                                        MOTION FOR ( 4) LEAVE TO FILE
                                                          FURTHER MOTIONS [DOC. NO. 20]
18
19
                                           I.    INTRODUCTION
20
               A. Procedural History
21
                 The defendant, Jose Carrillo-Valdez (hereinafter "Defendant"), was arrested on
22
     ''March 9, 2019. The United States (hereinafter the "U.S.") filed its Complaint on March 11,
23 11
          2019. [Doc. No. l]. Defendant's initial appearance and arraignment was held on March
24   11
          11, 2019, at which time this Court set its conditions for release. [Doc. No. 4]. Defendant
25
     II filed his Motions to Compel Discovery and Preserve Evidence, Dismiss the Complaint,
26
     II Apply Appropriate Elements of 8 U.S.C. § 1325, and Grant Leave to File Further Motions,
27
28

                                                      1
                                                                                                               19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.145 Page 2 of 14




1    on April 23, 2019. [Doc. No. 20]. The U.S. filed its response to Defendant's Motion on
2    May 13, 2019. [Doc. No. 21].
3           For the reasons stated below, defendant's Motions to Dismiss the Complaint and
4    Apply the Appropriate Elements for 8 U.S.C. § 1325(a)(2) are denied. Defendant's Motion
5    for Leave to File Further Motions is granted in part and denied in part. Defendant's Motion
6    to Compel Discovery and Preserve Evidence is granted in part and denied in part.
7
 8                                          II.   DISCUSSION
 9      A. Motion to Dismiss
10          Defendant moves to dismiss the Complaint on two grounds: (1) the prosecution
11   violated his equal protection and due process rights; and (2) 8 U.S.C. § 1325 is
12   unconstitutional.
13          1. Equal Protection
14          Defendant asserts that because his Class B misdemeanor is considered a "petty
15   offense," he should be prosecuted through the Central Violations Bureau ("CVB"). [Doc.
16   No. 20-1 at 8]. He argues this would allow him to have his case dismissed outright or
17   resolved through a fine or deferred prosecution. Id.
18          Defendant further claims the Federal government discriminates against 8 U.S.C.
19   § 1325 defendants as compared to other individuals prosecuted for petty offenses in the
20   Southern District of California. Id. He argues he was treated more harshly than defendants
21   charged with equivalent or more serious crimes. Id. at 10. Furthermore, Defendant
22   contends he was discriminated against because of his alienage and national origin in
23   violation of the Equal Protection Clause of the U.S. Constitution. Id. at 11. Defendant cites
24   to Graham v. Richardson, 403 U.S. 365 (1971), in support of his contention that
25   classifications based on alienage, national origin, and race are "inherently suspect and
26    subject to close judicial scrutiny." Id. at 372.
27          In response, the U.S. asserts 8 U.S.C. § 1325 does not distinguish based on national
28    origin or race, but even if it did, the Court should still apply a "rational basis" review. [ECF
                                                     2
                                                                                       19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.146 Page 3 of 14




 1 No. 21 at 5, n.l]. The U.S. relies on Plyler v. Doe, 457 U.S. 202 (1981), in which the
2     Supreme Court held "[u]ndocumented aliens cannot be treated as a suspect class." Id. at
3     223. Additionally, Plyler instructs "it is 'a routine and normally legitimate part' of the
4     business of the Federal Government to classify on the basis of alien status." Id. at 224.
 5          The U.S. also cites to a decision from this District, United States v. Chavez-Diaz,
 6    No. 18-MJ-20098-KSC-AJB (S.D. Cal. Oct. 30, 2018). Therein, the defendant alleged that
 7    his prosecution violated equal protection and due process as he was prosecuted under
 8    "Operation Streamline" in the District Court, rather than through CVB. Judge Battaglia
 9    rejected this argument. Recognizing the dramatic increase in case filings for individuals
10    who illegally entered the United States in violation of 8 U.S.C. § 1325, and the need to
11    hold prompt initial appearances in accordance with Rule 5 of the Federal Rules of Criminal
12    Procedure, Judge Battaglia explained the steps taken by the judges in the Southern District
13    of California to address the substantial increase in case filings. Id. at 2-5.
14          The Court then addressed the nature of the cases prosecuted in the CVB, noting that
15    they primarily involved violations occurring on federal reservations initiated by citation,
16    which primarily involve infractions, and the defendant's contention that he was treated
17    differently from those defendants and, therefore, targeted because he was part of a suspect
18    class as an "alien." Id. at 5-8. Judge Battaglia distinguished the nature of the criminal
19    charges brought in CVB stating:
20           Due to the numbers, and the similarity of the charges, and misdemeanor proceedings
21           under Rule 58, including a plea offer for time served if the plea is tendered early on,
             the misdemeanor §1325 cases are handled together. It makes simple organizational
22           sense. The scheduling of these matters in one courtroom or the other is charge based,
23           not nationality based. No separate "court" has been created or exists. Indeed, all
             § 1325(a) misdemeanor defendants are treated equally, fully receiving all rights and
24           protections they are guaranteed.
25
     '' Id. at 6. Accordingly, the Court rejected this argument, noting that "[i]mmigration
26
     II violations, like 8 U.S.C. § 1325(a), are not subject to disposition as a CVB matter. They
27
     II do not occur on federal reservations. Defendant's attempts to 'assimilate' illegal entry into
28
                                                      3
                                                                                       19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.147 Page 4 of 14




1 II the volume of military base trespass cases i[s] unavailing." Id. at 8. In sum, "[i]n no way
2    does alienage play a part from the Court's perspective of scheduling the various [8 U.S.C.
3    §1325] matters [in this Court] brought by the Government." Id. at 9.
4          This Court holds that the prosecution of the defendant in District Court did not '
5    violate his equal protection rights. As with the defendant in Chavez-Diaz, the calendaring
6    of his case with others similarly charged was based on the charges, not the alienage of the
7    defendant. Rather, the Court has the authority to "administer its business with available
 8   resources," and processing cases by charge is not discriminatory. Id.
9          2. Due Process
10         Arguing that the U.S. violated his substantive and procedural due process rights,
11   Defendant cites to United States v. Salerno, 481 U.S. 739 (1987), in support of his assertion
12   that the right to substantive due process "prevents the government from engaging in
13   conduct that shocks the conscience." Id. at 746. [ECF No. 20-1 at 12). Defendant adds that
14   even when the government survives substantive due process scrutiny, it must also survive
15 · procedural due process scrutiny as set forth in Matthews v. Eldridge, 424 U.S. 319 (1976).
16   (ECF No. 20-1 at 12). As cited by defendant, the Supreme Court therein identified the
17   following factors for evaluating procedural due process claims: (1) the interest at stake for
18   the individual; (2) the risk of erroneous deprivation of such interest and the probable value
19 II of safeguards; and (3) the costs and administrative burden on the Government. Id. at 335.
20         Defendant argues the U.S. violated his substantive due process because it deprived
21   him of the benefits of CVB court, while extending those benefits to individuals charged
22   with similar or more serious petty offenses. (ECF No. 20-1 at 12). He adds the Court should
23   weigh the Matthews v. Eldridge threes factor test in his favor because the interests at stake
24   are substantial, charging him in CVB court would alleviate the risk of erroneous
25   deprivation, and utilizing CVB court for § 1325 defendants would lessen the costs and
26   burden on the Government. Id. at 12-13.
27         In response, the U.S. asserts defendant's rights were not violated because he was
28   timely presented to a judge, and had counsel appointed and bond set. [ECF No. 21 at 7].
                                                   4
                                                                                    19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.148 Page 5 of 14




 1 The U.S. points out defendant is exercising his right to proceed to trial. Id. Further, the U.S.
2       concludes that procedural due process was not violated because the U.S. Constitution does
3       not mandate CVB for all misdemeanor prosecutions. Id.
4             For the reasons set forth above, this Court finds defendant's due process rights were
5       not violated. There is a rational basis for the Court's procedures and there is nothing
6       shocking or outrageous about the way 8 U.S.C. § 1325 cases are handled in this District.
7       Defendant was advised of and invoked his Miranda rights, appeared promptly before a
 8 judge in accordance with Rule 5 of the Federal Rules of Criminal Procedure, was appointed
 9      counsel, and is proceeding to a speedy trial. The U.S. satisfied the requirement of providing
10      defendant with the rights afforded under the U.S. Constitution and the Federal Rules of
11      Criminal Procedure. Aside from arguing his case should be processed through CVB,
12      defendant has not identified any other rights to which he is allegedly entitled that he has
13      not received. Defendant's Motion to Dismiss on this ground is denied.
14            3. The Constitutionality of8 U.S.C. § 1325
15 II         Defendant asserts 8 U.S.C. § 1325 is unconstitutional because it favors unwed
16      mothers over unwed fathers. [ECF No. 20-1 at 13]. Reliance is placed on Sessions v.
17      Morales-Santana, 137 S. Ct. 1678 (2017), a case that addressed the constitutionality of
18      certain provisions of the Immigration and Nationality Act ("INA"). The Supreme Court
19      held therein that statutes that transmit citizenship to children born abroad to unwed U.S.
20      citizens differently based on the gender of the parent violate the equal protection and due
21      process clauses of the Constitution. Id. at 1701. The Court's decision, however, did not
22      address other provisions of the INA, such as 8 U.S.C. § 1325.
23            This precise issue was decided in this District in U.S.A. v. Madero-Diaz, 17cr1291-
24      LAB (S.D. Cal., Oct. 2, 2017), in which District Judge Burns held a defendant lacked
25      standing to challenge an 8 U.S.C. § 1325 conviction, on the basis of Morales-Santana,
26      because he was not making a claim of derivative citizenship. This case was affirmed by the
27      Ninth Circuit. See United States v. Madero-Diaz, 752 F. App'x 537 (9th Cir. 2019).
28
                                                      5
                                                                                       !9-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.149 Page 6 of 14




 1          Here, similar to the facts presented in Madero-Diaz, the defendant lacks standing to
2    challenge § 1325 on the basis of Morales-Santana because he is not making a claim to
3    derivative citizenship. Therefore, defendant's Motion to Dismiss on this ground is denied.
 4        B. Motion to Apply the "Appropriate Elements" for 8 U.S.C. § 1325(a)(2)
 5          Defendant asserts that the government must prove the following three elements
 6   beyond a reasonable doubt: (1) defendant is an alien; (2) defendant purposefully eluded
 7   examination; and (3) defendant successfully eluded examination, meaning he crossed into
 8 the United States free from official restraint at a port of entry. [ECF No. 20-1 at 15]. The
 9   specific language of 8 U.S.C. § 1325(a)(2) punishes "[a]ny alien who . . . eludes
10   examination or inspection by immigration officers." There is no language in the statute
11   requiring the United Stat.es to prove that the defendant successfully entered the United
12   States free from restraint through a port of entry. Conversely, Ninth Circuit precedent holds
13   that an alien violates 8 U.S.C. § 1325 once he or she gains entry into the United States
14   "through an unlawful point and does not submit to [the required] examinations." United
15   States v. Rincon-Jimenez, 595 F.2d 1192-1194 (9th Cir. 1979); see also United States v.
16   Choy-Timana, 2018 WL 4092125, *3 (S.D. Cal., Aug. 28, 2018); United States v. Ramirez-
l7   Raudales, 2019 WL 366287, *4; United States v. Yanez-Chavez, 2018 WL 6445169, *7
18   (S.D. Cal., Dec. 10, 2018).
19           The Court finds- Defendant's argument on this basis both unsupported and
20   unpersuasive. The U.S. must prove the two elements of 8 U.S.C. § 1325(a)(2), nothing
21   more. Accordingly, the Motion on this basis is denied.
22        C. Motion to Compel Discovery and Preserve Evidence
23           Defendant moves for the production and preservation of twenty-six categories of.
24   discovery by the U.S. The U.S. represents that it has produced or will produce items 1, 2,
25   3, 6, 7, 10, 11, 12, 18, 19, 20, 21, and 22. The U.S. will not voluntarily produce the
26   following:
27 II
28 II//
                                                   6
                                                                                    19-MJ-21295-KSC
           Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.150 Page 7 of 14




     1           4. Brady Material.
     2           Defendant requests all documents, statements, agents' reports, and tangible evidence
     3     favorable to the defendant on the issue of guilt and/or which affects the credibility of the
     4     government's case. [ECF No. 20-1 at 3]. Defendant states that impeachment and
     5     exculpatory evidence both fall within Brady's definition of evidence favorable to the
     6     accused. Id. The U.S. asserts that defendant did not identify with particularity which items
     7     he seeks. [ECF No. 21 at 9]. Further, the U.S. states it is aware of its Brady obligations and
     8     has produced broad discovery to the defendant. Id.
     9           Under Brady, evidence suppressed by the government that is requested and favorable
    10     to the accused violates due process where that evidence is material to either guilt or to
    11     punishment. Brady v. Maryland, 373 U.S. 83 (1963). The Court rejected to distinguish
    12     impeachment evidence from exculpatory evidence and determined both fall within the
    13     Brady rule as "evidence favorable to an accused." See US. v. Bagley, 473 U.S. 667, 676
    14     (1985) (quoting Brady, 373 U.S. at 87).
-   -15-      - -Given-the UcS.representation-that it is aware of its-'-Brady obligations and has
    16     already produced broad discovery to the defendant, it is evident that the U.S. will produce
    17     all additional Brady material to the defendant should any be identified in accordance with
    18     its' obligations. Defendant's Motion on this basis is therefore granted.
    19            5. Favorable Sentencing Information.
    20           Defendant states the government must produce favorable sentencing information
    21     under Brady. [ECF No. 20-1 at 3]. The U.S. argues defendant has not made a specific
    22     request as to this information and states it has produced broad discovery to the defendant.
    23     [ECF No. 21 at 9].
    24           Under Brady, the government is only required to disclose evidence that is both
    25     favorable to the defendant and material to either guilt or to punishment. See Brady v.
    26     Maryland, 373 U.S. at 87. Brady does not require a defendant to request discovery with
    27     specificity. Here, the Defendant has broadly requested favorable sentencing information.
    28     For the reasons set forth in paragraph 4, supra, the Motion is granted for this material.
                                                         7
                                                                                           19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.151 Page 8 of 14




1          8. Evidence Seized.
2          Defendant requests discoverable evidence that was seized from his search. [ECF No.
3    20-1 at 3]. The U.S. produced to defendant a picture of the items with which he was found
4    which includes pieces of carpeting that were covering his feet when he was apprehended.
5    [ECF No. 21 at 10]. The U.S. explains that after thirty days, the Border Patrol disposes of
6    property seized from apprehended people crossing the border unlawfully and provides the
7    property to the Mexican consulate. Id. As a result, the U.S. cannot say whether defendant's
 8   personal property will still be available for him to inspect. Id.
 9         Under the Federal Rules of Criminal Procedure, upon a defendant's request, the
10   government must permit the defendant to inspect tangible objects if the item is within the
11   government's possession and: (i) the item is material to preparing the defense; (ii) the
12   government intends to use the item at trial; or (iii) the item was obtained from or belongs
13   to the defendant. Fed. R. Crim. P. 16(a)(l)(E).
14          Here, Defendant is requesting evidence that was seized from him during a search.
15   Under the Federal Rules, the government is only required to produce this evidence to the
16   requesting defendant if the items are within the government's possession. To the extent
17   such items are, the U.S. is ordered to produce them to defendant for inspection.
18          9. Request for Preservation ofEvidence.
19          Defendant specifically requests that all dispatch tapes and other physical evidence
20   which relate to the arrest or events leading to the arrest be preserved. [ECF No. 20-1 at 3 ].
21   Defendant's request includes his personal effects and other evidence seized from him or
22   any third party. Id. Defendant further requests for the government to question the agencies
23   and individuals involved in this prosecution and investigation to determine whether such
24   evidence exists and to preserve it. Id. The U.S. cannot confirm whether defendant's
25   personal property is still available. [ECF No. 21 at 10]. The U.S. further states it has
26   produced the other items requested. Id.
27          For the reasons stated in paragraph 9, supra, to the extent the identified material
28   exists, the U.S. is ordered to preserve such material.
                                                    8
                                                                                     19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.152 Page 9 of 14




1          13. Impeachment Evidence.
2          Defendant requests evidence of a prospective government witness that has engaged
3    in a criminal act, regardless of a resulting conviction. [ECF No. 20-1 at 5]. Defendant also
4    requests any favorable statement a witness has made about him. Id. The U.S. will not
5    produce information about a witness that did not result in a conviction. [ECF No. 21 at 10].
6          Under the Federal Rules of Evidence, extrinsic evidence is not admissible to prove
7    specific instances of a witness's conduct to attack or support their character for
 8   truthfulness, unless it resulted in a criminal conviction. See Fed. R. Evid. 608. However,
9    the witness's character for truthfulness may be inquired into on cross-examination if it is
10   probative of the character for truthfulness or untruthfulness. Id. Further, evidence of a
11   witness's prior statement is admissible only if the witness is given an opportunity to explain
12   or deny it, and the adverse party is given an opportunity to examine the witness about it.
13   See Fed. R. Evid. 613.
14         Here, defendant's request for a witness's criminal activity is admissible only if it
15   resulted in a criminal conviction and is probative of the character for truthfulness or
16   untruthfulness. Should the U.S. call as witnesses any individuals who have sustained
17   criminal convictions, such information is to be produced by the U.S. in accordance with
18   its' discovery obligations. The request for any other impeachment evidence as requested
19   is denied.
20          14. Evidence of Criminal Investigation of any Government Witness.
21         Defendant requests any evidence that a prospective witness is under investigation by
22   federal, state, or local authorities for criminal conduct. [ECF No. 20-1 at 5]. The U.S. will
23   not produce evidence of a witness's criminal investigation that did not result in a
24   conviction. [ECF No. 21 at 10-11.
25          For the reasons set forth regarding paragraph 13, supra, this Motion is denied for
26   this information.
27   II
28   II
                                                   9
                                                                                    19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.153 Page 10 of 14




 1           15. Evidence ofBias or Motive to Lie.
2           Defendant requests evidence that a government witness is biased or prejudiced
3     against him, or has a motive to falsify or distort his or her testimony. [ECF No. 20-1 at 5].
4     The U.S. agrees to conduct a Henthorn review, but denies any obligation to produce
5    II information that is not required by law. [ECF No. 21 at 11].
6           Defendant cites to Pennsylvania v. Ritchie, which states the Confrontation Clause
7     "does not include the power to require the pretrial disclosure of any and all information
 8    that might be useful in contradicting unfavorable testimony." 480 U.S. 39, 53 (1987). The
 9    prosecution is required to turn over evidence that is both favorable and material to the guilt
10    or punishment of the accused. Id. at 57. Evidence is material if there is a reasonable
11    probability that disclosure of such evidence to the defense would have led to a different
12    result. Id. Accordingly, if the U.S. is or becomes aware that a government witness is biases
13    or prejudiced against defendant, such information should be disclosed in accordance with
14    the governments' discovery obligations.
15           16. Evidence Affecting Perception, Recollection, Ability to Communicate, or Truth
16           Telling.
17           Defendant requests evidence, such as psychiatric or medical records, that shows an
18    impairment by any witness to tell the-truth. [ECF No. 20-1 at 5-6]. Defendant also requests
19    evidence of any witness's history of narcotics or controlled substance use. Id. at 6. The
20    U.S. will not produce personal information of a witness that is not required by law and does
21    not bear upon his or her testimony. [ECF No. 21 at 11].
22           Defendant cites to U.S. v. Strifler, which holds "[t]he trial court must release what
23    it finds relevant, material, and probative as to the witnesses credibility." 851 F.2d 1197,
24    1202 (9th Cir. 1988). The court further states the criminal record of a witness must be
25    turned over to the defendant because of the relevance to the witness's credibility. Id. There,
26    the defendant received limited information from a witness's probation file that was relevant
27    to the witness's credibility. The Ninth Circuit found this error by the trial court was not
28    harmless.
                                                     10
                                                                                      !9-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.154 Page 11 of 14




 1          Here, defendant is requesting personal records of each witness that shows a reduced
2     ability for the witness to tell the truth. Strifler makes no mention of a defendant's ability to
3     obtain a witness's medical documents for purposes of credibility.
4               Without more, the defendant has failed to articulate any sound basis for the
 5 production of this information. His request on this basis is therefore denied.
 6              17. Witness Address.
 7              Defendant requests the name and last known address of each prospective
 8 government witness and every witness to the alleged offense, including the person with
 9 whom defendant allegedly crossed the border and was arrested. [ECF No. 20-1 at 6]. The
10    U.S. will not produce the personal contact information for witnesses, but will make
11    information such as phone numbers and addresses for the Boulevard Border Patrol Station,
12    reasonably available. (ECF No. 21 at 11 ).
13              Defendant relies on US. v. Cook for the assertion that defense counsel has the equal
14    right to talk to witnesses. 608 F.2d 1175, 1181 (9th Cir. 1979). Cook explains that both
15    sides have the right to interview witnesses before trial. Id. at 1180. However, absent a
16    subpoena or court order, the government has "no constitutional duty to deliver a
17    government witness informally to the defendant." Id. at 1181.
18              Here, the U.S. has agreed to provide defendant with reasonable information such as
19    the witness's phone numbers and the address for the Boulevard Border Patrol Station. This
20    response is reasonable. Defendant's request for further information is therefore denied.
21              23. Personnel Records of Government Officers.
22              Defendant requests all citizen complaints and other related internal affairs
23    documents involving any of the officers who were involved in his arrest, investigation and
24    interrogation. [ECF No. 20-1 at 7]. The U.S. will not produce these records because
25    defendant is not entitled to "Pitchess" discovery, as it does not apply in federal court. [ECF
26    No. 21 at 11].
27              Defendant cites to Californiacase,Pitchess v. Superior Court, 11 Cal. 3d 531 (1974),
28   11 which   granted the defendant's discovery requests for officers' disciplinary and misconduct
                                                      II
                                                                                       19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.155 Page 12 of 14




1 records, as they were significant for his defense and were requested with adequate
2    specificity to preclude the conclusion that the defendant was merely engaging in "a fishing
3    expedition." The trial court held that it had wide discretion to order discovery when the
4    interests of justice so demand. Id. at 535.
5           In federal criminal cases, by contrast, the Ninth Circuit requires the government to
6     examine personnel files of testifying officers upon a defendant's request for their
7    production. US. v. Henthorn, 931 F.2d 29 (9th Cir. 1991). If the government finds material
 8    information favorable to the defense, it is to furnish the files to the defendant. Id. at 31. If
 9 there is uncertainty regarding the materiality of the information, the government may
10    submit the information to the trial court for an in camera inspection and evaluation. Id.
11    Only the portion of the files which contains evidence "material to the preparation of [a]
12    defense" is discoverable. US. v. Cadet, 727 F.2d 1453, 1468 (9th Cir. 1984).
13          Here, the defendant requests the internal documents of each officer involved in his
14    case. It is not clear, however, whether all or any of the officers will testify. If they are called
15    to testify, the U.S. will be required to conduct a review the officer personnel files consistent
16    with defendant's request. The government has stated it will comply with Henthorn. If
17    material information is identified, the government shall timely produce that relevant
18    portion of the file to defendant in accordance with its' discovery obligations.
19           24. Deployment and Use ofNational Guard.
20           Defendant seeks information regarding the National Guard's involvement in
21    Defendant's arrest to determine whether the Posse Comitatus Act is implicated. (ECF No.
22    20-1 at 7). The U.S. will not .conduct inquiry as to the National Guard's presence in
23    Defendant's arrest because Deployment of the National Guard was made pursuant to an
24    order of the Government of California. (ECF No. 21 at 11-12). The U.S. will provide
25    documents relating to the deployment if requested by Defendant. Id. at 12.
26           Following a hearing held before this Court, upon inquiry, the U.S. determined that
27    the National Guard was not involved in the arrest of defendant. Accordingly, defendant
28    withdrew his request for this information as moot. [ECF Nol. 25].
                                                      12
                                                                                          19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.156 Page 13 of 14




 1           25. Privilege Log.
2            Defendant requests the U.S. to produce a privilege log for all "material" discovery
3    in its possession that is redacted, will be redacted, or that is withheld from production.
4     [ECF No. 20-1 at 8]. The U.S. will not provide a privilege log because the defendant is not
5     entitled to such log, as this is not a civil case. (ECF No. 21 at 12).
6            As the Federal Rules of Criminal Procedure do not require production of a privilege
7     logs in criminal cases, one is not subject to discovery in this case. Further, defendant does
 8    not cite authority to support production of a privilege log. Defendant's request is therefore
 9    denied.
10         D. Motion for Leave to File Further Motions
11           Defendant asserts he may need to file further motions in limine or other motions as
12    new information surfaces and requests the opportunity to file further motions. The U.S.
13    does not object to the Motion as long as any and all future motions are based on newly
14    discovered evidence. Since the filing of the instant Motion, defendant has filed several
15    more motions. Going forward, should either party seek to file additional motions, they are
16    to meet and confer with opposing counsel to determine whether there is any objection to
17    the filing, and thereafter file a motion seeking permission from the Court for such filing.
18    Any such motion shall set forth the basis for the request, and why the supplemental motion
19    could not be previously filed.
20    II

 .
21    II
22    II
23    II
24    II
25    II
26    II
27    II
28    II
                                                     13
                                                                                     19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 50 Filed 08/04/20 PageID.157 Page 14 of 14




 1                                        III.   CONCLUSION
 2             For the reasons stated herein, Defendant's Motions to Dismiss Complaint and Apply
 3    the Appropriate Elements for 8 U.S.C. § 1325(a)(2) are DENIED. Defendant's Motion for
 4    Leave to File Further Motions is GRANTED. Defendant's Motion to Compel Discovery
 5    and Preserve Evidence is GRANTED IN PART and DENIED IN PART, as set forth in this
 6    Order.

 7   11 Dated:   August 3, 2020
 8
 9                                                  ~~o::=
                                                    United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   14
                                                                                     19-MJ-21295-KSC
